t c memo united_states tax_court carl robert wagenknecht jr petitioner v commissioner of internal revenue respondent docket no filed date carl robert wagenknecht jr pro_se katherine lee kosar for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s income_tax for and respectively respondent also determined additions to tax pursuant to sec_6651 and for the issues for decision are whether petitioner is liable for the deficiencies whether petitioner is liable for an addition_to_tax for failing to file a federal_income_tax return for whether petitioner is liable for an addition_to_tax for failing to pay federal_income_tax for whether petitioner is liable for a 10-percent additional tax pursuant to sec_72 for and whether petitioner engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in ohio petitioner did not file a form_1040 u s individual_income_tax_return for or on or about date for and respectively and date for petitioner mailed to respondent virtually identical unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure affidavits approximately pages long titled notice of affidavit statement of carl r wagenkneckt jr in protest of sec_6011 for year period ending december or the aforementioned three affidavits contained frivolous and groundless arguments including but not limited to the frivolous affidavits were submitted to respondent under coercion and duress petitioner was neither an employee nor personnel under a contract of employment for personal services with the united_states or with any regulated_public_utility as employer as the foregoing quoted terms are specially defined and used under the public salary tax act of petitioner was not a person nor individual nor u_s_person nor u s individual nor taxpayer nor non-resident alien nor any other legal entity made liable for or subject_to any internal revenue tax or u s individual income_tax petitioner received no wages includable in gross_income petitioner was not domiciled within the borders and jurisdiction of the united_states a state or a political_subdivision thereof the district of columbia any federal enclave or federal territory or possession petitioner was not a united_states_person arguments regarding the sixteenth_amendment made petitioner not liable for taxes title_26 is not a positive law applicable to the people of the united_states we use the term affidavit for convenience only petitioner was born within the outer borders and jurisdiction of the compact dejure sic state of ohio one of the compact states of the united_states of america petitioner is an american national a national of the grand republic of the united_states a citizen_of_the_united_states as the term citizen is used in article i sec_2 clause b of the constitution of the united_states of america a citizen of the compact dejure sic state of ohio as the term citizen is used in the constitution compact of the dejure sic state of ohio petitioner is a natural free-born man in propria persona and consequently of freeman legal character is one of the sovereign people of america by the grace of his god and creator and consequently of sui juris legal character is a member of the grantor class entitled to grant power to a republican form of government am a child of god created by god not by any government authority the christian appellation of petitioner is carl r wagenkneckt jr and any intentional abbreviation or misspelling of said christian appellation is legally vague and consequently voidable by petitioner or any unauthorized capitalization is in violation of the peonage laws petitioner was not domiciled in the district of columbia a federal enclave or federal territory or possession_of_the_united_states petitioner was domiciled without the united_states and petitioner was not a person nor individual nor u_s_person nor u s individual nor taxpayer nor non-resident alien nor any other legal entity made liable for or subject_to any internal revenue tax as used under title_26 u s c and title_26 c f_r petitioner was not a person required to either make such returns or keep such records nor made subject_to the requirements of title sec_6001 in summary petitioner claimed that he was not obligated to file a federal_income_tax return and that he did not have federal_income_tax liabilities for and during and petitioner was a vice principal of a high school and a licensed attorney petitioner earned wages of dollar_figure dollar_figure and dollar_figure from the akron public schools in and respectively in petitioner also received dollar_figure in interest and dollar_figure from qualified_retirement_plans pursuant to sec_6020 respondent filed federal_income_tax returns for petitioner for and sec_6020 returns i burden_of_proof opinion as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code we found petitioner’s testimony to be evasive vague conclusory and or questionable petitioner introduced no credible_evidence regarding his income for or and he introduced no evidence to establish that he met the prerequisites of sec_7491 accordingly petitioner bears the burden_of_proof ii sec_61 sec_61 defines gross_income as all income from whatever source derived a income from akron public schools gross_income includes compensation_for services sec_61 in and petitioner earned wages of dollar_figure dollar_figure and dollar_figure respectively from the akron public schools b interest_income gross_income includes interest sec_61 in petitioner received dollar_figure in interest c pension annuity income gross_income includes income from annuities and pensions sec_61 in petitioner received dollar_figure from qualified_retirement_plans d conclusion in the petition a status report at trial and on brief petitioner advanced shopworn arguments characteristic of tax- defier rhetoric see custer v commissioner tcmemo_2008_266 that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir on the basis of the foregoing we sustain respondent’s determination of petitioner’s unreported income iii sec_72 sec_72 provides for a 10-percent additional tax on early distributions from a qualified_retirement_plan however the 10-percent additional tax does not apply to certain distributions sec_72 excepts qualified_retirement_plan distributions from the 10-percent additional tax if the distributions are inter alia made on or after the date on which the employee attains the age of made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee’s being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary or dividends_paid with respect to stock of a corporation which are described in sec_404 sec_72 a limited exception is also available for distributions made to an employee for medical_care expenses see sec_72 petitioner has the burden of proving his entitlement to any of these exceptions see 114_tc_259 see also supra p the evidence does not establish that any of the exceptions set forth in sec_72 applies in this case thus the distributions to petitioner in are subject_to the 10-percent additional tax under sec_72 iv additions to tax sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of the penalty the taxpayer’s challenge generally will succeed unless the commissioner produces evidence that the penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite a sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect petitioner stipulated he did not file a return for thus petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect or that an exception applies see rule a welch v helvering u s pincite see also higbee v commissioner supra pincite petitioner presented no evidence that his failure_to_file was due to reasonable_cause and not due to willful neglect we hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 b sec_6651 sec_6651 provides for an addition_to_tax where payment of tax is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect at trial petitioner stipulated a substitute return for that satisfied sec_6020 the sec_6020 return for shows a dollar_figure deficiency and a balance due of dollar_figure on the basis of the evidence we find that petitioner did not pay on time a portion of his tax for petitioner did not present evidence indicating that his failure to pay was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite stating that the taxpayer bears the burden_of_proof regarding reasonable_cause accordingly on this issue we sustain respondent’s determination v sec_6673 sec_6673 authorizes this court to penalize up to dollar_figure a taxpayer who institutes or maintains a proceeding primarily for delay or pursues in this court a position which is frivolous or groundless petitioner’s conduct has convinced us that he maintained this proceeding primarily for delay and to advance his frivolous and groundless arguments at trial the court advised petitioner that his arguments were frivolous and groundless petitioner’s actions have resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir petitioner’s insistence on making frivolous tax-defier arguments indicates an unwillingness to respect the tax laws of the united_states accordingly we shall require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
